UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 4, 2011 BIG BEAR MINING CORP. (Exact name of registrant as specified in its charter) Nevada 333-132547 20-4350486 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (480) 253-0323 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure On January 4, 2011, we issued a news release which provides a corporate strategy and update to our shareholders. Item 9.01 Financial Statements and Exhibits News Release dated January 4, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIG BEAR MINING CORP. /s/ “Steven Rix” Steven Rix Chief Executive Officer January 6, 2011
